74 F.3d 1233NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Richard A. SCHMIDT, Petitioner--Appellant,v.William SMITH;  Attorney General of The STATE of Maryland,Respondents--Appellees.
No. 95-6353.
United States Court of Appeals, Fourth Circuit.
Jan. 16, 1996.

Richard A. Schmidt, Appellant Pro Se.  John Joseph Curran, Jr., Attorney General, Kathryn Grill Graeff, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.
Before WILKINSON and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  We have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Schmidt v. Smith, No. CA-94-536-N (D.Md. Feb. 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED